SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13D-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13D-2(a) (Amendment No. ) SINOVAC BIOTECH LTD. (Name of Issuer) Common Shares (Title of Class Of Securities) P8696W104 (CUSIP Number) Linda Crouch-McCreadie Baker, Donelson, Bearman, Caldwell & Berkowitz, PC 100 Medtech Parkway, Suite 200 Johnson City, Tennessee 37604 (423) 928-0181 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications) December 27, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule l3D, and is filing this schedule because of Rule 13d l(e),13d l(f) or l3d-l(g), check the following box ” Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (1) The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) 13D CUSIP No. P8696W104 Page 2 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons John M. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) 00 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 5.09% Type of Reporting Person (See Instructions) IN 13D CUSIP No. P8696W104 Page 3 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons Joan P. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) 00 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 5.09% Type of Reporting Person (See Instructions) IN 05 13D CUSIP No. P8696W104 Page 4 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons Susan. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) 00 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 5.09% Type of Reporting Person (See Instructions) IN 13D CUSIP No. P8696W104 Page 5 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons James M. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) 00 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 5.09% Type of Reporting Person (See Instructions) IN 13D CUSIP No. P8696W104 Page 6 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons SJ Strategic Investments LLC 30-0060195 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) 00 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 5.09% Type of Reporting Person (See Instructions) OO 13D CUSIP No. P8696W104 Page 7 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons Kingsway Charities 54-1668650 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) 00 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 5.09% Type of Reporting Person (See Instructions) OO Item 1.
